DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/05/21, wherein:
Claims 1-20 are currently pending;
Claims 1, 3, 9, 12, 15, 16, 18 have been amended;
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLEYNIK (US 2018/0147718).
As for independent claim 1, OLEYNIK discloses a method comprising: determining a set of trajectories {see at least figure 2, 41A, pars. 0010, 0013-0014 } that collect an amount of material from a collection of materials by employing a representation of the collection of material generated by observation of an environment by at least one sensor system of a machine having an articulated robot arm, the robot 
As for dep. claim 2, OLEYNIK discloses wherein executing the trajectory includes moving at least one of the end-effector and components of the machine within a threshold of the given trajectory {see at least figure 41A}. 
As for dep. claim 3, OLEYNIK discloses wherein determining the trajectories includes determining a trajectory free from collision with an object in an environment based on at least one of the following: a physical model of the environment, and output from the at least on sensor systems {see at least figures 5C and 5D}. 
As for dep. claim 4, OLEYNIK discloses wherein selecting the given trajectory includes employing a criterion based on at least one physical reaction of the material with the end-effector {see at least figure 19}.
As for dep. claim 5, OLEYNIK discloses a determining at least one of an end effector trajectory, a joint position, and a joint torque based on an estimated property of the material, the property including at least serving mass {see at least figures 18E and 18F}.
As for dep. claim 6, OLEYNIK discloses that the selecting the given trajectory further includes choosing the given trajectory based on the criterion having a numerical score including shortest time {see at least figure 22, pars. 0119, 0120, 0145, 0193 and 0314}.
As for dep. claim 8, OLEYNIK discloses determining the amount of material to be collected based on one or more of: direct computation of an intersection volume of an end-effector coupled with the machine for the given trajectory with the collection of materials and the physical reaction to the end-effector, an approximation of at least one of the volume and mass of the captured material established by a neural network {see at least figure 7E, 20-22, pars. 0138, 0193, 0234 and 0445}.
As for dep. claim 9, OLEYNIK discloses wherein selecting the given trajectory further includes: determining the amount of material to be collected in the end-effector 
As for dep. 10, OLEYNIK discloses determining a trajectory generation function by at least one of: an approximation function, adversarial training, adversarial training including using a generative adversarial network (GAN), or reinforcement learning; wherein the approximation function is generated by a neural network {see at least pars. 0138, 0164, 0193, 0234 and 0445}.
As for dep. claim 11, OLEYNIK discloses estimating a path of dispersing of the collected material into a predefined configuration and location based on at least one of an estimated viscosity, a viscoelasticity, a serving mass, a serving volume, a fracture toughness, and a density {see at least figures 18D, 19E, 20, 31 and 32}. 
As for dep. claim 12, OLEYNIK discloses determining a destination for material collected by the robotic arm, and a destination configuration for the material collected, the destination configuration being one or more of a desired density distribution, voxel representation of the material, material surface, or a probability of any of the prior representations {see at least figures 6, 18D, 19E, 20, 31 and 32 pars. 0213-0214, 0219}. 
As for dep. claim 13, OLEYNIK discloses determining, as part of the trajectory, removing the material from the end effector of the robotic arm {see at least figures 18D, 19E, 20, 31 and 32}. 
As for dep. claim 14, OLEYNIK discloses creating a torque or effort profile for given material characteristics based on one or more of a tool geometry {see at least pars. 0026, 0139, 0149, 0209, 0228, 0230-0231}.
As for claims 16-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as sets forth above. 
Allowable Subject Matter
Claims 7 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/5/21 with respect to the 102 rejections have been fully considered but they are not persuasive. 
Applicant argues that Oleynick does not teach “determining a set of trajectories that collect…material…by employing a representation of the collected material generated by observations of an environment by a sensor…of a machine configured to move an end effector”.  In particular Oleynick does not discloses the above element because it discloses ingredients that are “pre-cut and stored in the identified standardized storages” (Oleynick [0189]).  Oleynik’s Fig. 35 discloses “ingredient storage containers….designed to suit different types of ingredients…with exact computer-controllable dispensing by way of a dosage control engine running a dosage control process ensuring that the proper amount of ingredient is dispensed at the right time”.  The ingredients of Oleynik are dispensed with different applicatins including “drop/spread flour, sprinkle dried herbs, pour juice, pump mustard”.  However, it is clear that Oleynik, in its dispensing of ingredients, does not “determine ….trajectories that collect…material…by employing a representation of the collected material generated by observations of an environment by at least one sensor system of a machine having an articulated robot arm, the robot arm being configured to move an end effector able to manipulate the collection of materials” but instead use a machine controller to dispense known quantities of ingredients from a dispenser, and no end effector is involved”.  
However, the above argument is not persuasive because “determining” is broad term and there is no mathematical calculation of trajectories are recited in the claim.  Even if the robot performs a set routine recorded by a chef’s, it is still show the determination or decision about the movement or direction of the robot to pick, grasp the ingredients (materials) as shown in figures 6, 7E, pars. 0139, 0213-0214, 0219.  For example, par. 0139 shows“ a mini-manipulation can be grasping an egg, comprised of the motor actions required for reaching out a robotic arm moving the robotic fingers into the right configuration, and applying the correct delicate amount of force for grasping”.  This would inherently show the trajectories to collect material by employing the representation of the collection of material. 
 Further, the term “by employing….generated by observation of an environment by at least one sensor system of a machine …the collection of materials” is not considered as additional step and it is merely a source of how the representation of collection of material is generated.  In the other words, regardless of how the representation collection material are generated, the positive recited step of  determining a set of trajectories that collect an amount of material from a collection 
Even if it is considered as a positive recited, par. 0214 figure 6 in Oleynik discloses the representation of the collection of material generated by observation of an environment by at least one sensor system. For example par. 0214 discloses “The multimodal sensor units ……identifying and three-dimensionally locating the position and orientation of kitchen tools and utensils and identifying and tagging recognizable food elements (meat, carrots, sauce, liquids, etc.) so as to generate data to let the computer build and understand the complete scene at a particular point in time so as to be used for next-step planning and process monitoring. Engines required to achieve such data and information abstraction include, but are not limited to, grasp reasoning engines, geometry reasoning engines, physical reasoning engines and task reasoning engines. Output data from both engines 316 and 318 are then used to feed the scene modeler and content classifier 320, where the 3D world model is created with all the key content required for executing the robotic cooking script executor. Once the fully-populated model of the world is understood, it can be used to feed the motion and handling planner 322 (if robotic-arm grasping and handling are necessary, the same data can be used to differentiate and plan for grasping and manipulating food and kitchen items depending on the required grip and placement) to allow for planning motions and trajectories for the arm(s) and attached end-effector(s) (grippers, multi-fingered hands)”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664